     Case 5:20-cv-00219 Document 65 Filed on 05/07/21 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


James Kuykendall

v.                                               Case Number: 5:20−cv−00219

Amazon Studios LLC, et al.




                                Notice of Resetting

A proceeding has been reset in this case as set forth below.

The Initial Pretrial and Scheduling Conference set for May 11, 2021, at 11:00 a.m. is
hereby RESET to May 11, 2021, at 3:30 p.m.

BEFORE:
Magistrate Judge John A Kazen
LOCATION:
by video
Meeting Link:
https://www.zoomgov.com/j/1619236189?pwd=MzZWR01KUkREaDgzVllJNXVNektHdz09
Meeting ID: 161 923 6189
Meeting Password: 146406


United States Courthouse
1300 Victoria Street
Laredo, TX 78040


DATE: 5/11/2021
TIME: 03:30 PM
TYPE OF PROCEEDING: Initial Conference


Date: May 7, 2021                                              Nathan Ochsner, Clerk
